                        C a s e 1: 1 9- c v- 1 1 3 0 2- P A E        D o c u m e nt 1 8      Fil e d 0 1/ 3 1/ 2 0        P a g e 1 of 1




                                                                                                                                             C hri st o p h er R. C art o n
                                                                                                                                              Dir e ct: 2 0 1. 5 7 7. 5 1 7 5
                                                                                                            E m ail: c hri s. c art o n @ b o w m a n a n d br o o k e. c o m




          J a n u ar y 3 1 , 2 0 2 0

          VI A E C F

          P a ul A. E n g el m a y er
          U nit e d St at e s Di stri ct J u d g e
          U nit e d St at e s Di stri ct C o urt
          S o ut h er n Di stri ct of N e w Y or k
          4 0 F ol e y S q u ar e, R o o m 2 2 0 1
          N e w Y or k, N Y 1 0 0 0 7

                     R e:       Si e m e n s E n e r g y, I n c., v. B a b c o c k & Wil c o x S PI G, I n c.
                                C a s e N o.: 1: 1 9 -c v -1 1 3 0 2 -P A E

          D e ar J u d g e E n g el m a y er:

          T hi s offi c e r e pr e s e nt s Pl ai ntiff Si e m e n s E n er g y, I n c. (“ Si e m e n s”) i n t h e a b o v e-c a pti o n e d
          m att er. I writ e r e s p e ctf ull y t o r e q u e st t h at t h e C o urt a dj o ur n t h e Pr etri al C o nf er e n c e
          s c h e d ul e d f or F e br u ar y 1 9, 2 0 2 0 o n a c c o u nt of pr e -e xi sti n g tr a v el s c h e d ul e d fr o m
          F e br u ar y 1 9 t h t hr o u gh 2 6t h. T h er e h a v e b e e n n o pr e vi o u s a dj o ur n m e nt r e q u e st s i n t hi s
          m att er. O p p o si n g c o u n s el h a s c o n s e nt e d t o t hi s a dj o ur n m e nt r e q u e st.

                                                                                R e s p e ctf ull y s u b mitt e d ,

                                                                                B O W MA N A N D B R O O K E LL P
                                                              2/ 3/ 2 0 2 0

Gr a nt e d. T h e pr etri al c o nf er e n c e is a dj o ur n e d              /s/ C hri st o p h er R. C art o n
t o T u es d a y, M ar c h 3, 2 0 2 0, at 1 0 a. m.                             C hri st o p h er R. C art o n
                                                                                P art n er
S O O R D E R E D.

                  __________________________________
                        P A U L A. E N G E L M A Y E R
                        U nit e d St at es Distri ct J u d g e
